NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

DUSHUN DEVON ROBINSON,             )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-2541
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed November 30, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Sarasota County; Charles E. Roberts,
Judge.



PER CURIAM.

             Affirmed. See Strickland v. State, 437 So. 2d 150 (Fla. 1983); State v.

Richards, 639 So. 2d 680 (Fla. 2d DCA 1994); State v. Gray, 633 So. 2d 105 (Fla. 2d

DCA 1994); Minor v. State, 707 So. 2d 1184 (Fla. 3d DCA 1998).



KHOUZAM, MORRIS, and LUCAS, JJ., Concur.